Citation Nr: 0415691	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-13 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel




INTRODUCTION

The veteran had active military service from February 1944 to 
June 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 determination that denied the 
benefits sought from the St. Petersburg, Florida, RO.  A 
notice of disagreement (NOD) was received in January 1999, a 
statement of the case (SOC) was issued in February 1999, and 
substantive appeal was received from the veteran in July 
1999.  The veteran canceled the request for a hearing in 
February 2000.  

In November 2000 and July 2003, the Board remanded this case 
for additional development.  No other issue is before the 
Board at this time.      


FINDINGS OF FACT

1.  The veteran has a chronic lung disorder.
 
2.  It is not shown that the veteran sustained a lung 
disorder in service or within any presumptive period, or that 
her lung disorder is related to service.


CONCLUSION OF LAW

Service connection for a chronic lung disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Bronchiectasis may also found to be related to service if it 
is found within a one-year presumptive period following 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  In this 
case, prior to June 1946. 

The veteran filed a claim seeking service connection for a 
lung condition in November 1997, more than fifty years after 
her discharge from service.  Service medical records indicate 
treatment for pneumonia in October 1944 (initially indicated 
to be bronchitis, but later found to be pneumonia).  On 
discharge evaluation in June 1945, the veteran's lungs were 
found to be normal.  She was discharge from service that 
month.

Medical records obtained by the RO indicate treatment for 
pneumonia in 1972, decades after service. 

A March 1998 VA medical report notes the examiner's belief 
that the pneumonia the veteran acquired while she was in the 
military led to bronchiectasis that contributed to her lung 
disorder.  Within a November 1998 VA medical opinion, 
however, the examiner concludes that the veteran's current 
respiratory disorder was not related to the one episode of 
pneumonia during service.  These opinions will be discussed 
below.    

The veteran claims that she received medical treatment for a 
pulmonary disability at the Bronx (New York) VA Medical 
Center (VAMC) during the first year after she left military 
service.  In November 2000 and July 2003, the Board sought to 
obtain these records, without success.    

The veteran clearly has a lung disorder and was treated for a 
lung disorder (pneumonia) during service.  This is not in 
dispute.  Accordingly, there is a medical diagnosis of 
current disability and treatment for a lung disorder in 
service.  However, medical records do not reflect a lung 
disorder until decades after service.  When the fact of 
chronicity in service is not adequately supported, as in this 
case, a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

With regard to the veteran's own contention that she has a 
lung disorder related to service, as a layperson she may be 
competent to report that an injury occurred; however, she is 
not competent to relate current disability to such injury.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Simply 
stated, she does not have the medical expertise to related 
her disability to her service in Word War II.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is the finding of the Board that the medial opinion of 
March 1998 is entitled to very low probative value.  The 
rationale for the opinion is not supported by details 
regarding the veteran's medical history.  It appears, at 
best, a theory that is not support by clinical evidence.   

The medical opinion of November 1998 is supported by detailed 
medical evidence.  The doctor has clearly reviewed the 
medical evidence, in outline form, and provides extensive 
rationale for his opinion, including citation to both medical 
evidence and a medical article (which has been associated 
with the claims file).   The opinion is significantly more 
detailed and its findings are supported by the medical 
evidence of record.  It is the finding of the Board that this 
opinion is entitled to great probative weight.   

Beyond the above, the Board must find that the separation 
examination, which failed to find a lung disorder, and a lack 
of any medical evidence indicating a lung disorder until many 
years after service only provide additional evidence against 
this claim.  Bronchiectasis was not manifested within the 
first post service year.  See 38 C.F.R. §§ 3.307, 3.309.

Based on a lack of evidence of a chronic lung disorder in 
service, and with highly competent evidence that 
disassociates the veteran's current disability with service, 
the Board finds that the preponderance of the evidence is 
against this claim.  Hence, it must be denied.




Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the April 2003 and June 2001 letters from the RO to 
the veteran regarding her claim, the SOC, and the February 
2004 and October 2002 supplemental SOCs (SSOC), the RO 
notified the veteran and her representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with her appeal, and the bases for 
the denial of this claim.  Consequently, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence necessary to support her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's April 2003 and June 2001 
letters to the veteran, along with other communications 
issued by the RO to the veteran, as well as the Board's 
remands, satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The veteran has 
responded to these requests for information, and additional 
medical records were obtained.  When additional evidence was 
not obtained, as in the case of the RO's multiple efforts to 
obtain records from the Bronx VAMC, the veteran was made 
aware of this fact in multiple communications between the VA 
and the veteran.
 
In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of June 2001 (page two) 
notifies the veteran of the importance of showing a current 
disability, showing an injury in service, and a relationship 
between the two.  With regard to the duty to notify the 
veteran of evidence, if any, is to be obtained by the VA (the 
second Pelegrini notice requirement), both the letter of June 
2001 and April 2003 note the actions the RO will undertake.  
With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the letter of April 2003 
informed the veteran of evidence the VA needed from her.  
With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in the 
April 2003 letter (page one) the RO asks the veteran for any 
evidence that shows the lung condition was caused or 
aggravated by service. 

Beyond the above, within the Board's remands, the Board 
underwent a detailed discussion of the evidence that was 
available.  Beyond this, the Appeals Management Center (AMC) 
in October 2003 provides the veteran and her representative 
with yet more notice regarding what the evidence must show.  
The veteran and her representative have clearly indicated 
that they have no additional evidence to submit and are not 
aware of any evidence that would support her claim that the 
RO has not already obtained or could obtain.  

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the November 1998 rating action (the VCAA did 
not exist in November 1998).  However, following the 
enactment of the VCAA, the RO issued letters to the RO 
meeting the Pelegrini requirements.  

In any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  As indicated above, the RO issued the letters, 
the SOC, and the SSOCs explaining what was needed to 
substantiate the claim and the veteran was thereafter 
afforded the opportunity to respond.  The RO specifically 
notified the veteran of the VCAA duties to notify and assist.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Although three previous attempts had 
been made to obtain the post service medical records from the 
Bronx VAMC, the Board remanded this case on a second occasion 
in order to help the veteran with her claim, with no success.  
Further, as noted above, a VA medical opinion was obtained.  
Neither the veteran nor her representative has indicated that 
there is any outstanding pertinent evidence that the RO has 
not already obtained or attempted to obtain that could be 
obtained.  Review of this case indicates no pertinent medical 
evidence that would support the veteran's claim is available.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  


ORDER

Entitlement to service connection for a chronic lung disorder 
is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



